August 21, 2006

Joseph F. Morris
1324 Cinnamon Drive
Fort Washington, PA 19034

Dear Joe:

This letter is to acknowledge your decision to voluntarily resign as President
of United America Indemnity Group, Incorporated (“UAIGI”) and President of
United America Indemnity, Ltd. (“UAI”) and each company’s acceptance of your
resignation. We appreciate your years of service at Penn-America, UAIGI and UAI
and we are sorry to see you go. You have indicated an effective resignation date
of August 25, 2006 (the “Resignation Date”) and a representative of UAIGI will
follow up with you regarding the anticipated transition period. We also
appreciate your willingness to assist with transition matters.

As a result of your resignation (and as provided for under Sections 3.06 and
Article 4 of your executive employment agreement with UAIGI made as of
February 15, 2006, as amended (the “Agreement”)), as of the Resignation Date,
UAI, UAIGI and all their affiliates shall have no further payment obligations to
you and you will be subject to your post-termination obligations under the
Agreement, including your duty to cooperate, and certain confidentiality,
non-competition and non-solicitation obligations. You will receive forms under
separate cover by which you may elect COBRA continuation coverage; and, until
the Resignation Date, you will not be assessed vacation days for those business
days during which your physical presence in the office is not necessary.

You, the Boards of Directors of UAI (“UAI Board”) and UAIGI have agreed that, in
return for the UAI Board waiving the transfer restrictions on the shares
constituting the “First Tranche” (as defined in the Agreement) (the “Waiver”),
you will deliver the release attached hereto as Annex A. The Waiver shall be
effective as of the expiration of the revocation period referenced in Annex A.
The effectiveness of the Waiver shall be subject in all events to your continued
compliance with the Agreement and Annex A.

Please indicate your agreement to the foregoing by signing below and returning
this letter to me.

     
Sincerely,
  ACKNOWLEDGED AND AGREED:
 
   
/s/ Garland P. Pezzuolo
 

 
 

Garland P. Pezzuolo
  /s/ Joseph F. Morris
 
   
Senior Vice President, General Counsel
United America Indemnity Group, Inc.
United America Indemnity, Ltd.
  Joseph F. Morris

Date: 8/25/2006
 
   

1

ANNEX A

RELEASE

R-1. Effective as of August 25, 2006, Joseph F. Morris (“Executive”) on behalf
of himself and his affiliates, heirs, executors and successors, hereby remises,
releases and forever discharges, and by these present does release and forever
discharge United America Indemnity Group, Incorporated (“UAIGI”) and its
subsidiaries, parents, affiliates and their respective heirs, divisions,
parents, affiliates and related entities, including without limitation, United
America Indemnity, Ltd. (“UAI”), Fox Paine & Company, LLC (“Fox Paine”), Fox
Paine Capital Fund, L.P., FPC Investors, L.P., Fox Paine Capital, LLC, Fox Paine
Capital Fund II GP, LLC, Fox Paine Capital Fund II, L.P., Fox Paine Capital Fund
II International, L.P., Fox Paine Capital Fund II Co-Investors International,
L.P., FPC Investment GP, and each of their past and present directors, members,
managers, officers, employees, divisions and successors (including, without
limitation, Saul A. Fox, W. Dexter Paine, III, Troy W. Thacker and Justin Reyna)
(for purposes of this Release, collectively, the “Company”) from any and all
claims, charges, complaints, liens, demands, causes of action, obligations,
damages and liabilities (including legal expenses) (all hereinafter referred to
as “Claims”), known or unknown, arising through the date of this Release with
respect to any matter whatsoever, including without limitation, any Claims
arising directly or indirectly out of, or in any way connected with, based upon,
or related to, Executive’s employment with the Company, Executive’s rights as a
shareholder of UAI in a derivative action, or any claim to compensation or
benefits from Executive’s employment with the Company, including any Claims,
under local, state, or federal law based on:

(i) claims of discrimination on the basis of race, age, religion, sex, sexual
harassment, sexual orientation, national origin, marital status, or disability
including without limitation, any claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1866, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Pennsylvania Human Relations
Act, Pennsylvania Human Relations Commission rules, including, without
limitation, the Handicap Discrimination rules, the Pennsylvania Wage Payment and
Collection Law, the Pennsylvania Equal Pay Law, the Pennsylvania Minimum Wage
Act, the Pennsylvania Whistleblower Law, the Pennsylvania Labor Relations Act,
and the Pennsylvania Worker and Community Right to Know Act, each as amended;

(ii) infliction of any tort (including wrongful discharge);

(iii) breach of contract, whether actual or implied, written or oral; and

(iv) any violation of any pension or welfare plans or any other benefit plan or
arrangement (including without limitation, ERISA);

provided that the foregoing release shall not apply to claims by Executive
(i) to enforce the Employment Agreement (as defined below) with respect to any
obligations which survive the termination of Executive’s employment, (ii) for
any unpaid base salary earned up to and including August 25th, for 20 days’
accrued but unpaid vacation as of August 25, 2006, and other benefits to which
he was entitled up until the date hereof, (iii) that UAI and/or UAIGI have
breached their obligations pursuant to this Release or the cover letter hereto,
(iv) for unreimbursed business expenses incurred as of the date hereof and for
which reimbursement sought in accordance with UAIGI policy, (v) for Executive’s
vested benefits under any pension or welfare plan maintained by the Company or
its affiliates, (vi) with respect to Executive’s rights with respect to
outstanding equity awards or incentives held by Executive, (vii) with respect to
any right Executive may have to receive unemployment compensation, or
(viii) with respect to any right to be indemnified by the Company pursuant to
charter, certificate, by-laws or other constituent documents of the Company, or
under any insurance maintained by or for the benefit of the Company (and/or its
predecessor), for any liability, cost or expense for which Executive would have
been indemnified for actions taken by Executive on behalf of the Company prior
to the date of this Release.

R-2. Executive further represents that Executive has not, at any time up to and
including the date Executive executed this Release, commenced, and will not in
the future commence, to the full extent permitted by law, any action or
proceeding, or file any charge or complaint, of any nature against the Company
relating to the matters released above and Executive waives to the full extent
permitted by law, any right to any monetary or equitable relief in any
proceeding that may relate to the matters released above. Notwithstanding the
foregoing, Executive understands and confirms that Executive is entering into
this Release (with its covenant not to sue and waiver and release) voluntarily
and knowingly, and the foregoing covenant not to sue shall not affect
Executive’s right to claim otherwise with respect to Executive’s rights under
ADEA.

R-3. Executive agrees that in the event of a breach by Executive or Executive’s
heirs or executors of this Release, and in addition to any other rights or
remedies the Company may have hereunder or otherwise: (i) the Company will be
irreparably damaged and will have no adequate remedy at law, and will be
entitled to request an injunction restraining any further breach of this
Release; and (ii) the Company will be indemnified and held harmless from and
against any and all damages or losses incurred by the Company (including
reasonable attorneys’ fees and expenses) as a result of such breach; and
(iii) the Company may offset against any amounts otherwise owed Executive
damages or losses incurred as a result of a breach of this Release. Executive
further agrees that this Release may and shall be pleaded as a full and complete
defense to any action, suit or other proceeding covered by the terms of this
Release that is or may be instituted, prosecuted or maintained by Executive or
Executive’s heirs or executors.

R-4. Executive understands that any payments and benefits provided to Executive
under the terms of this Release, the cover letter hereto and/or the employment
agreement between Executive and UAIGI made as of February 15, 2006 (the
“Employment Agreement”) do not constitute an admission by the Company or any
affiliate that they have violated any law or legal obligation with respect to
Executive’s employment or its termination.

R-5. Executive agrees that Executive will not at any time disparage or encourage
or induce others to disparage the Company or call into question the business
operations, status or reputation of the Company. For the purposes of this
paragraph R-5, the term “disparage” includes, without limitation, comments or
statements to the press and/or media or any individual or entity with whom the
Company has a business relationship that may adversely affect in any manner
(a) the conduct of the business of the Company (including, without limitation,
any business plans or prospects) or (b) the business reputation of the Company
or the quality, standing or character of any of the Company’s products or
services. Similarly, the members of the Company’s “Designated Group” (as defined
below) agree that they will not at any time disparage or encourage or induce
others to disparage Executive or call into question Executive’s status or
reputation. For purposes of this Release, “Designated Group” shall mean the
representatives of Fox Paine who were specifically listed in paragraph R-1, the
directors of UAI, and each member of the senior management team of UAIGI and UAI
with the title of senior vice-president or above as of the date of this Release,
to the extent actively employed or in active service as a member or director by
such entities following the date hereof.

R-6. Executive has reviewed the terms of this Release and confirms that
Executive has had the opportunity to confer with an attorney of Executive’s own
choosing with respect to the terms of this Release. Executive acknowledges that
Executive was advised that Executive could take up to twenty-one (21) days from
the date this Release was given to Executive to review this Release and decide
whether Executive would enter into this Release. To the extent that Executive
has elected to enter into this Release prior to such time, Executive has done so
voluntarily, and has knowingly waived such twenty-one (21) day review period.
Executive may revoke Executive’s assent to the terms of this Release for a
period of seven (7) calendar days after its execution (the “Revocation Period”)
by delivering, by hand or overnight carrier, a written notice of revocation
prior to 5:00 p.m. EDT on the last day comprising the Revocation Period to the
Company. This Release shall become irrevocable automatically upon the expiration
of the Revocation Period if Executive does not revoke it in the aforesaid
manner.

In witness whereof, this release is executed as of August 25, 2006.

     
/s/ Joseph F Morris
  /s/ Garland P. Pezzuolo
 
   
Joseph F. Morris
  By: Garland P. Pezzuolo
General Counsel
 
   

2